UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 D’RAYFIELD KARY-KHAME SHIPMAN,

                Plaintiff,

         v.                                           Civil Action No. 19-4 (RDM)

 AMTRAK,

                Defendant.


                                              ORDER

       On April 15, 2019, Defendant Amtrak filed a motion to dismiss Plaintiff

D’Rayfield Kary-Khame Shipman’s complaint. See Dkt. 7. The Court subsequently ordered

Plaintiff to respond on or before May 16, 2019, explaining that, “[i]f Plaintiff does not file a

response within the time provided, the Court may treat the motion as conceded, dismiss

Plaintiff’s claims for failure to prosecute, or rule on the motion to dismiss based on Defendant’s

arguments alone and without considering any arguments that Plaintiff may later wish to raise.”

Dkt. 9 at 2. In response, Plaintiff has filed a submission containing a “motion for summary

judgment,” Dkt. 11, a “motion for appointment of counsel,” Dkt. 12, and a “motion for

additional time,” Dkt. 13. The Court will address each request in turn.

       First, Plaintiff “ask[s] that a summary judgment be rendered due to lack of response from

[Defendant] since January 2019.” Dkt. 11 at 1. To the extent that Plaintiff is requesting a

default judgment due to an alleged lack of response from Defendant, as reflected in the Court's

Fox/Neal Order of April 17, 2019, see Dkt. 7, Defendant has both entered an appearance and

filed a motion to dismiss. See Dkt. 8. Plaintiff’s motion, Dkt. 11, is accordingly DENIED.
       Second, Plaintiff has moved for the Court to appoint counsel in this matter. Dkt. 12.

Under 28 U.S.C. § 1915(e)(1), the Court “may request an attorney to represent any person unable

to afford counsel.” This Court’s local rules instruct the Court to consider “the nature and

complexity of the action, the potential merit of the pro se party’s claims, the demonstrated

inability of the pro se party to retain counsel by other means, and the degree to which the interest

of justice will be served by appointment of counsel.” Lamb v. Millennium Challenge Corp., 228

F. Supp. 3d 28, 47 (D.D.C. 2017) (citing LCvR 83.11(b)(3)). Plaintiff alleges that “he is entitled

to reimbursement of previous travel costs since he was awarded permanent disability status.”

Dkt. 10 at 1. He has not demonstrated, however, that his claims are complex or that “any greater

interest of justice will be served by appointing counsel in this case than in any other pro se case.”

Lamb, 228 F. Supp. 3d at 47. It is not yet clear, for example, whether his claims will survive

threshold motions. The Court therefore concludes that appointment of counsel is not warranted

at this time. Accordingly, Plaintiff’s motion for the appointment of counsel, Dkt. 12, is hereby

DENIED without prejudice.

       Third, Plaintiff has filed a “motion for additional time.” Dkt. 13. The Court will grant

Plaintiff an additional thirty days to file a brief in opposition to Defendant’s motion to dismiss.

Plaintiff is reminded that, if he fails to file a timely opposition, the Court may treat Defendant’s

motion to dismiss as conceded, dismiss Plaintiff’s claims for failure to prosecute, or rule on the

motion to dismiss based on Defendant’s arguments alone and without considering any arguments

that Plaintiff may later wish to raise. See Dkt. 9.




                                                  2
       The motion for an extension, Dkt. 13, is, accordingly, GRANTED and it is ORDERED

that Plaintiff shall file a brief in opposition to Defendant’s Motion to Dismiss on or before June

17, 2019.

       SO ORDERED.



                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge

Date: May 17, 2019




                                                 3